Citation Nr: 1231026	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1983 to May 1986, with additional service in the navy reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits currently sought on appeal. 

Although the Veteran requested a hearing before the Board on his formal appeal, VA Form 9, prior to the scheduled hearing he submitted a statement that he would not attend the hearing.  He provided no reason for his inability to attend and did not request that the hearing be re-scheduled.  Thus, the Board finds that his hearing request has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011).

First, with regard to both claims, in December 2006 the RO received an e-mail reply from the National Personnel Records Center (NPRC) that there were no records for the Veteran's period of reserve service, from 1986 to 2000, at their facility.  The RO also received notice in March 2009 from the Navy Medical Department in Portland, Oregon, that there were no records for the Veteran at their facility.  In January 2011, a formal finding of unavailability of the missing service treatment records was created for the claims file.  However, it does not appear that the Veteran was properly notified of the unavailability of his records or asked to submit any additional records.  To that extent, on his own, the Veteran has submitted some of his service treatment records from his period of reserve service and those records are contained in the claims file.  Thus, on remand, proper notice must be accomplished so that the Veteran can send any additional records he may have in his possession.  Also, in light of the remand, and because the answer to the first attempt was informally received via e-mail, the RO should make another attempt to obtain any available reserve records from the NPRC, and other appropriate service agency, to include service personnel records.

The Veteran stated that he had service reserve records which showed treatment for the claimed condition which were located at the USS Ranger Medical Records Achieves.  Attempts should be made to contact this facility.

With regard to the Veteran's claim for service connection for a cervical spine disability, the Veteran contends that he first injured his cervical spine during his active service, when he fell from a ladder and when he had to carry heavy equipment, such as a salt water pump.  He also contends that he injured his cervical spine while on reserve duty, during a two-week period of active duty for training or inactive duty for training, September 1994.

Service treatment records reflect that in November 1984, the Veteran sought treatment for his right knee, right hip, right shoulder, and fingers.  All joints were "popping."  In January 1986, the Veteran fell from a ladder and landed on his left knee.  There are no records to indicate an injury to the cervical spine while aboard a ship during active service.  Available reserve records reflect that on December 1987 periodic examination, he reported joint pain in the right shoulder only.  On September 15, 1994, the Veteran sought treatment for back pain that started at the neck and went down the back.  He had sharp pain down his left arm.  He had had those symptoms for two weeks.  There was no history of trauma or other neck injury.  The assessment was probable cervical muscular strain, mild.  He was given Motrin.  On September 22, 1994, he reported minimal improvement.  He had participated in a daily exercise program with his reserve unit.  The assessment was probable muscle spasm improving.

Private treatment records reflect that on September 26, 1994, the Veteran reported having awoken with upper back and neck pain.  He had been on temporary military duty the last two weeks and had had increasing pain.  The assessment was acute neck and upper back pain.  The differential diagnosis was muscle strain, herniated disc or stretched nerve, possibly from chiropractic manipulation.  In October 1994, it was noted that he had persistent cervical spine nerve root impingement.  He reported that in the week prior to the onset of symptoms, he had been at work, lifting heaving metal plates to place on the railroad.  He had increasing pain over the week intermittently but it only became worse a few days later.  He was at the National Guard that weekend but did not have any other trauma.  A November 1994 MRI reflected osteophytes at the C5-6 and C6-7 level.  In April 1997, the Veteran was evaluated for a cervical spine diskectomy due to persistent pain and radicular symptoms.  It was noted that he had had neck pain and left arm pain for three years.  He did not recall any single precipitating event.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As of yet, a VA examination has not been conducted to determine the etiology of the Veteran's current cervical spine disability.  As such, and in light of his contentions and the evidence in the service treatment records, a VA examination and opinion should be obtained.  The Board also finds that an adequate examination concerning the left knee should take place.  In this regard, the Board notes that the Veteran is service-connected for the right knee.  This raises the question as to whether the left knee was caused by or aggravated by the service-connected right knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate facilities for the purpose of verifying all of the Veteran's periods of ACDUTRA/INACDUTRA, to specifically include during the period of September 1994.

2.  Contact the appropriate service agency, for the purpose of obtaining all records from the USS Ranger Medical Records Archive from 1986 to 2000.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   The Veteran should be notified of the past failed attempts to obtain service records and given an opportunity to submit any service records in his possession or to provide alternative evidence in an effort to substantiate his claims on appeal.

3.  After the above-referenced development has been completed, schedule the Veteran for a VA examination to determine whether the Veteran's cervical spine disability was caused by his active service, or during active duty for training or inactive duty for training.  In this regard, the examiner should be provided with a list of the Veteran's verified periods of ACDUTRA/INACDUTRA, to specifically include his duty status in September 1994.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to provide the following information:

a)  Identify all diagnosed disabilities of the Veteran's cervical spine.  In so doing, the examiner should review the medical evidence of record, including records of the Veteran's cervical spine surgery.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability was caused by his active service, specifically, his duties carrying objects like a salt water pump through narrow passages of a ship and/or the January 1986 fall from the ladder?

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability was caused by his participation in training exercises, or while on active duty for training or inactive duty for training, including  during a verified period of ACDUTRA/INACDUTRA in September 1994?  The examiner should take into account the treatment records that demonstrate complaints of neck pain while on reserve duty, the notation that he continued to complete exercises while on reserve duty, and, treatment records indicating that he had injured his spine while carrying heavy objects while working in his civilian job for the railroad.  If the examiner cannot determine if the Veteran's cervical spine disability was caused by his reserve duties, the examiner should so state, with adequate rationale.

d) State whether the Veteran entered any period of ACDUTRA/INACDUTRA with a cervical spine disability.  If so, state whether it is at least as likely as not (i.e., at least a 50-50 percent probability) that such cervical spine disability was aggravated (i.e. underwent an increase in severity beyond the natural progress) due to any disease or injury during a period of ACDUTRA or due to any injury during a period of INACDUTRA.

4.  Schedule the Veteran for a VA examination to determine the etiology of any left knee disability.  In this regard, the examiner should specifically address 1) whether any disability of the left knee was caused by the service-connected right knee disability; and 2) If not caused by the service-connected right knee disability, the examiner should state whether the service-connected disability aggravates (i.e. increases the severity of the Veteran's left knee disability beyond the natural progress).  If so, the examiner must identify that aspect of the disability which is due to such aggravation.  The examiner should also comment on the March 2010 VA opinion of record regarding the etiology of the Veteran's left knee disability.

5.  With respect to the opinions requested concerning the cervical spine and the left knee, the examiner must provide a complete rationale for all opinions given.  If any opinion cannot be given without resort to speculation, the examiner should state and should give a rationale for so stating.  The rationale should include what evidence would be needed in order to offer an opinion.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655(2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


